Citation Nr: 0942381	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  07-09 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from November 1943 to 
May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, in which the RO denied the Veteran's 
claims for service connection for hearing loss and tinnitus.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  Hearing loss was not demonstrated in service or within 
one year of separation from service; current hearing loss is 
not attributable to military service.

2.  Tinnitus was not demonstrated in service; it is not 
attributable to military service.  

3.  Without good cause, the Veteran failed to appear for two 
VA examinations that had been scheduled for the purpose of 
obtaining medical nexus evidence linking his claimed 
disabilities to military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).

2.  The Veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision has been 
accomplished.  

In this respect, through December 2005, May 2007, and April 
2008 notice letters, the Veteran received notice of the 
information and evidence needed to substantiate his claims.  
Thereafter, the Veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the Veteran has been 
afforded ample opportunity to submit information and/or 
evidence needed to substantiate his claims.  

The Board also finds that the December 2005, May 2007, and 
April 2008 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
In the letters, the RO also notified the Veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the Veteran identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned December 2005, 
May 2007, and April 2008 letters.  Further, the Veteran was 
provided notice regarding an award of an effective date or 
rating criteria in the May 2007 and April 2008 letters.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claims on appeal.  Here, the 
Veteran's service treatment records have been associated with 
the claims file, as have records from his post-service 
treatment at the Jesse Brown VA Medical Center (VAMC) in 
Chicago, Illinois.  The Veteran was scheduled for VA 
audiological examinations in September 2007 and April 2008 
but failed to report to either scheduled examination.  
38 C.F.R. § 3.655 (2009) (when entitlement to the benefit 
sought cannot be granted without an examination, and the 
claimant fails to appear without good cause, an original 
claim shall be rated based on the evidence of record).  
Additionally, the Veteran and his representative have both 
submitted written argument.  Otherwise, neither the Veteran 
nor his representative has alleged that there are any 
outstanding records probative of the claims on appeal that 
need to be obtained.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  Certain chronic diseases, including sensorineural 
hearing loss, may be presumed to have been incurred in 
service if they become manifest to a degree of 10 percent or 
more within one year of leaving qualifying military service.  
38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2009).  Moreover, the 
absence of evidence of hearing loss in service is not a bar 
to service connection for hearing loss.  See Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2009).

Relevant medical evidence consists of the Veteran's service 
treatment records and an audiological consultation performed 
at the Chicago VAMC in August 2006.  Review of the Veteran's 
service treatment records reflects that the Veteran did not 
complain of and was not treated for any problems with his 
hearing while in service.  Audiological testing was not 
performed at the Veteran's entrance or separation reports of 
medical examination, although whispered voice testing was 
found to be 15/15 bilaterally on both occasions.

Relevant post-service medical evidence consists of an 
audiological consultation the Veteran underwent at the 
Chicago VAMC in August 2006.  At that time, the Veteran 
stated that he did not consider himself to have any 
difficulty with his hearing but that his family had 
encouraged him to seek evaluation.  He complained of having 
experienced tinnitus since service, where he stated he was 
exposed to acoustic trauma in the form of gunfire.  He denied 
any post-service noise exposure.  Speech audiometry revealed 
speech recognition ability of 100 percent bilaterally.  The 
Veteran was diagnosed at that time with mild to severe 
sensorineural hearing loss bilaterally, although results from 
audiological testing were not provided.  

Upon consideration of the above evidence, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claims.  The Board concedes that the August 2006 
VAMC audiological consultation confirms that the Veteran 
currently suffers from hearing loss and tinnitus.  The Board 
concludes, however, that the greater weight of the evidence 
is against the claims.  Here, even conceding the Veteran's 
exposure to noise while in service, there is simply no 
medical evidence showing a link between any current 
disability and military service.  Additionally, there is no 
evidence suggesting that sensorineural hearing loss became 
manifest to a compensable degree within a year of the 
Veteran's separation from military service.  38 C.F.R. 
§§ 3.307, 3.309.  Although the August 2006 VA audiologist 
confirmed a diagnosis of bilateral sensorineural hearing loss 
and noted the Veteran's complaints of tinnitus since service, 
she did not offer an opinion as to whether either disability 
was medically attributable to the Veteran's time on active 
duty.  

In the September 2009 informal hearing presentation, the 
Veteran's representative contends that the 15/15 whisper test 
in the military should be ignored, that exposure to acoustic 
trauma should be conceded, and that service connection should 
thus be granted for the Veteran's current hearing loss and 
tinnitus.  In this regard, the Board notes, first, that it 
does not question that the Veteran was exposed to acoustic 
trauma in service.  Nor does the Board question that he 
presently suffers from hearing loss and tinnitus.  However, 
in order for his claims to be granted, a medical nexus 
linking the present disorders to service is required.  Here, 
there is no such evidence.  Indeed, as noted above, there is 
no medical evidence of a link between the Veteran's claimed 
disabilities and his time in service, and he failed to report 
for two VA examinations that might have provided such 
evidence.  Relevant law and regulations do not provide for 
the grant of service connection in the absence of competent 
evidence linking currently diagnosed disability to service; 
nor do they provide that the fact finder must unequivocally 
disregard certain facts presented on the record-such as a 
finding of 15/15 hearing at separation, or the lack of in-
service documentation of hearing loss and tinnitus.  

Regarding the Veteran's tinnitus claim, because tinnitus 
cannot be objectively observed (except in rare instances), 
its presence is conceded.  However, as noted above, there is 
simply no medical evidence to show that the Veteran's current 
tinnitus is related to military service, and the Veteran 
failed to report for two VA audiological examinations that 
could have provided useful evidence for his claim.  As there 
is no medical evidence establishing an etiological link 
between the Veteran's current tinnitus and his time in 
service, including his conceded exposure to in-service 
acoustic trauma, the service connection claim for tinnitus 
must be denied.

Although the Veteran has said that he had tinnitus since 
service, such a statement has not been analyzed by competent 
authority, especially in the context of findings in service 
records, or the absence thereof.  There is no evidence in the 
Veteran's service treatment records to indicate that he 
complained of or sought treatment for problems with his 
hearing or tinnitus during service.  The Board notes that 
although the Veteran is competent to report symptoms, he does 
not have medical expertise and therefore cannot provide a 
competent opinion regarding diagnosis or causation of his 
disabilities.  As a layperson without the appropriate medical 
training and expertise, the Veteran is simply not competent 
to provide a probative opinion on a medical matter, such as 
whether there exists a medical nexus between any current 
disability and service.  See Bostain, 11 Vet. App. at 127, 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As 
noted above, examinations were scheduled for the purpose of 
assessing the Veteran's contentions from a medical viewpoint, 
especially his claim that he had had tinnitus since service.  
Such an assessment could not be undertaken because of his 
failure to report for the examinations.  

The Board notes that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or re-examination, and a 
claimant, without good cause, fails to report for such 
examination or re-examination, action shall be taken in 
accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655 
(2009), as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  38 C.F.R. 
§ 3.655(a).  When the examination was scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. Otherwise, 
when the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

As discussed above, there is no medical evidence associated 
with the Veteran's claims file to support a grant of service 
connection for hearing loss or tinnitus.  Thus, VA 
examination could have provided information and evidence 
needed to establish the Veteran's entitlement to a benefit, 
which the Board is otherwise unable to establish.  Here, 
however, the Veteran failed to report for scheduled September 
2007 and April 2008 VA examinations and offered no 
explanation as to why he failed to appear.  In light of the 
above, the Board finds that the Veteran has failed to report 
to a scheduled VA examination without showing good cause for 
his failure to report.

The Court has emphasized that "[t]he duty to assist in the 
development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); see 
also Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  In 
this instance, the duty to assist has been frustrated by the 
Veteran's failure to report for a VA examination needed to 
produce evidence essential to his claims.  If the Veteran 
believes he is entitled to service connection for hearing 
loss or tinnitus, he must at least fulfill his minimal 
obligation of reporting for a VA medical examination when it 
is scheduled.  As already noted, when entitlement to an 
original compensation claim cannot be established without a 
VA examination and a claimant, without good cause, fails to 
report for such an examination, the claim shall be rated on 
the evidence of record.  38 C.F.R. § 3.655.  As discussed 
above, there is simply no evidence of record to support a 
finding that the Veteran's hearing loss or tinnitus is 
medically traceable to his active military service.  As the 
Veteran has failed to report to a VA examination without 
showing good cause, and without any medical evidence to 
support his claim, the Board has no alternative but to deny 
the Veteran's claims.  See Kowalski, 19 Vet. App. at 176 
(holding that appellant's refusal to undergo a VA examination 
was addressed appropriately by 38 C.F.R. § 3.655(b)).

For all the foregoing reasons, the Board finds that the 
Veteran's claims for service connection for hearing loss and 
tinnitus must be denied.  In reaching its conclusions, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the claims, that doctrine is not applicable.  See 
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


